Name: Council Regulation (EC) No 560/98 of 9 March 1998 renewing for 1998 the measures laid down in Regulation (EC) No 1416/95 establishing certain concessions in the form of Community tariff quotas in 1995 for certain processed agricultural products
 Type: Regulation
 Subject Matter: tariff policy;  Europe;  trade;  agri-foodstuffs
 Date Published: nan

 ¬ ¬EN Official Journal of the European Communities L 76/113. 3. 98 I (Acts whose publication is obligatory) COUNCIL REGULATION (EC) No 560/98 of 9 March 1998 renewing for 1998 the measures laid down in Regulation (EC) No 1416/95 establishing certain concessions in the form of Community tariff quotas in 1995 for certain processed agricultural products THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 113 thereof, Having regard to the Act of Accession of Austria, Finland and Sweden, Having regard to the proposal from the Commission, Whereas Council Regulation (EC) No 1416/95 of 19 June 1995 establishing certain concessions in the form of Community tariff quotas in 1995 for certain processed agricultural products (1) opened tariff quotas for 1995 in favour of Switzerland and Norway in accordance with the conditions set out in Annexes I and II thereto; Whereas Regulation (EC) No 1416/95 was renewed for 1996 and 1997, respectively by Council Regulations (EC) No 102/96 (2) and (EC) No 306/97 (3); Whereas Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementa- tion of Council Regulation (EEC) No 2913/92 estab- lishing the Community Customs Code (4) consolidated the arrangements for managing the tariff quotas to be used in chronological order of the dates of acceptance of the declarations for release for free circulation; Whereas it was not possible to conclude additional Proto- cols before 1 January 1998; whereas, in these circum- stances and pursuant to Articles 76, 102 and 128 of the Act of Accession, the Community should adopt measures required to remedy the situation; whereas, therefore, it is necessary to renew the measures provided for in Regula- tion (EC) No 1416/95 for 1998; Whereas, as a result of changes in the tariff classification of certain goods referred to in Annexes I and II to Regu- lation (EC) No 1416/95, the said Annexes need to be adapted, HAS ADOPTED THIS REGULATION: Article 1 The measures provided for in Article 1 of Regulation (EC) No 1416/95 shall be renewed to cover 1998. Annexes I and II to Regulation (EC) No 1416/95 shall be replaced by Annexes I and II as they appear in the Annex hereto. Article 2 The tariff quotas mentioned in Annexes I and II to Regu- lation (EC) No 1416/95 shall be administered by the Commission in accordance with Articles 308a to 308c of Regulation (EEC) No 2454/93. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1998. (1) OJ L 141, 24. 6. 1995, p. 1. (2) OJ L 19, 25. 1. 1996, p. 1. (3) OJ L 51, 21. 2. 1997, p. 8. (4) OJ L 253, 11. 10. 1993, p. 1. Regulation as last amended by Regulation (EC) No 1427/97 (OJ L 196, 24. 7. 1997, p. 31). ¬ ¬EN Official Journal of the European CommunitiesL 76/2 13. 3. 98 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 March 1998. For the Council The President G. BROWN ¬ ¬EN Official Journal of the European Communities L 76/313. 3. 98 ANNEX ANNEX I PREFERENTIAL TARIFF QUOTAS OPENED FOR 1998 SWITZERLAND Order number CN code Description Autonomous quotas Rate of duty applicable 09.0911 1302 20 10 Pectic substances, pectinates and pectates. Dry 550 tonnes free 09.0912 2101 11 11 Extracts, essences and concentrates with a coffee- based dry matter content of 95 % or more by weight 1 700 tonnes free 09.0913 2101 20 20 Extracts, essences and concentrates, of tea 120 tonnes free 09.0914 2106 90 92 Food preparations/other, containing no milk fats, sucrose, isoglucose, glucose or starch or containing less than 1,5 % milk fat, 5 % sucrose or isoglu- cose, 5 % glucose or starch 850 tonnes free ANNEX II PREFERENTIAL TARIFF QUOTAS OPENED FOR 1998 NORWAY Order number CN code Description Autonomous quotas Rate of duty applicable 09.0765 1517 10 90 Margarine, excluding liquid margarine. Other 2 470 tonnes free 09.0766 2102 30 00 Prepared baking powders 150 tonnes free 09.0767 2103 90 90 (taric code 90/11- 90/19-90/98-90/99) Sauces and preparations therefor; mixed condi- ments and mixed seasonings of CN code 2103 90 90, other than mayonnaise 130 tonnes free 09.0768 2104 10 00 Soups and broths and preparations therefor 390 tonnes free 09.0769 2106 90 92 Food preparations/other, containing no milk fats, sucrose, isoglucose, glucose or starch or containing less than 1,5 % milk fat, 5 % sucrose or isoglu- cose, 5 % glucose or starch 510 tonnes free 09.0770 2203 00 Beer made from malt 4 800 hectolitres free 09.0771 2207 10 00 (taric code 90) Undenatured ethyl alcohol of an alcohol strength by volume of 80 % vol. or higher/other than those which obtained from agricultural products listed in Annex II to the EC Treaty 134 000 hectolitres free 09.0772 2207 20 00 (taric code 90) Ethyl alcohol and other spirits, denatured, of any strength/other than those which obtained from agricultural products listed in Annex II to the EC Treaty 3 340 hectolitres free 09.0773 2208 90 57 (taric code 20) Aquavit 300 hectolitres free 09.0774 2403 10 00 Smoking tobacco, whether or not containing tobacco substitutes in any proportion 370 tonnes free